Mr. Chief Justice Simpson.
I concur in so much of this opinion as holds that the Circuit Judge was right in refusing to dismiss the complaint upon the demurrer. Also, in so much as holds that the order appealed from was such an intermediate order as under the code may be the subject of an appeal before final judgment. But I cannot concur in the holding, that the case below could proceed, notwithstanding the appeal from the intermediate order. I think the case of Hammond v. Railroad Company (15 S. C., 35) is conclusive of this point. See, too, LeConte v. Irwin, 23 S. C., 106. On this ground, in my opinion, the judgment below should be reversed.